PER CURIAM.
Pursuant to stipulation of counsel for respective parties, and good cause therefor appearing, ordered orders of redetermination of Board of Tax Appeals in above cause corrected to'show that the unpaid portion of the correct tax liability of the plaintiffs in error *1076for the calendar years 1917 to 1920, inclusive, is as follows:
A. H. Fleming J. F. Lloyd-Smith
1917 $1,039.53 $15,327.26
1918 3,040.93 28,894.08
1919 5,425.70 18,659.27
1920 3,180.70 19,562.62
■ — that judgment accordingly be entered in this court; mandate of this court to issue forthwith.